Title: To James Madison from George W. Erving, 25 October 1804 (Abstract)
From: Erving, George W.
To: Madison, James


25 October 1804, London. “Private. No 25.” On 24 Oct. received a 14 Oct. letter from Monroe at Rotterdam; a 16 Oct. “letter from Mr Dixon” says Monroe had left the city. “This will accompany my official report respecting the two ships ‘Louisiana’ & ‘Merrimack’ which appear to have been employed in the Slave-trade prohibited by law: It is extremely to be regretted if our regulations cannot be strengthened so as to afford Government the means of putting an end altogether to this detestable traffick.… I thought it well to consult council upon the practicability of bringing them in some shape before the court of admiralty; but find, that as there is not considered to be any committee between governments on such points, nothing satisfactory can be done in that way: Nor does it appear that I have by our laws or from my instructions Even authority to detain their papers, yet the vessels will never return to the U. States, & the forfeiture will be thus avoided: In the case of the ‘Merrimack,’ the owners will avoid also all personal penalties, by shewing that they did not intentionally enter into this trade, as will appear in their having protested the bills drawn at Buonos Ayres (I think) for the purposes of the voyage by their copartner Josiah Roberts; yet I have heard & beleive that the supercargo (a son of Josiah Roberts) asserts the trade to have been entered into with the express consent of all the owners, & to have been contemplated before the vessel left Boston; that upon this ground he has refused to allow the settlement of his fathers protested bills which have been sent here to meet the vessel, on account of the drawer; but has insisted upon their being paid, or at least a private acknowledgement being given that they have been paid, for the general Account of the owners; & I am further told that some similar settlement has been made under the direction of Mr Bradbury one of the owners now here, by Mr Thomas Dickason Junr who is not an ostensible, (but most probably in fact,) partner in this business. This Mr Dickason is a merchant who was naturalized in Massachusetts & for several years resident in Boston, where having made a large fortune he has now returned & is settled here. Mr Dickason is like all the rest of this description of our citizens whom I have met with, his attachment to America & his respect for its constitutions & laws is regulated exactly by the means which he derives from his naturalization of procuring commercial advantages. May we not hope to see our laws as they regard the rights of Citizenship modelled upon different principles? shoud naturalized citizens be allowed to carry their national character out of the United States & make it an article of traffick in all the countries of the world, frequently in defiance of our laws, & always to the prejudice of genuine Americans? there are many such who are constantly passing between england & France, engaged in all sorts of irregularities & not uncommonly disgrascing [sic] the national character: nor woud it appear to be unreasonable that even natural born citizens shoud be limited in the Exercise of their rights during their residence abroad, & lose them altogether after a certain term of absence; to be restored only on their return home or at a certain period after their return. This subject induces me to mention a Mr Harry Grant who was some years ago made consul at Leith, & I really think it a duty to inform you that in the opinion of every person who knows him (for myself I do not) that he is not only unqualified for any such situation, but that the manner in which he wears his official character is absolutely discreditable to our country; this gentleman is a Scotchman & has not for several years resided within his consulate, latterly he has spent the principal part of his time in Paris: He has passed frequently between the two countries, probably unnoticed by the French government; yet is certainly a fair object of suspicion; that such a man, an Englishman, accredited as an American Officer in England, yet not serving the United States, shoud be allowed to retain his official character, may reasonably be expected to Excite some degree of jealousy. Mr Murray of Glasgow who seems to be a very zealous officer has thought it his duty to consider Leith as abandoned by Mr Grant & of course as falling within his district; Mr Grant does not seem disposed to interfere with Mr Murrays arrangements, but to be perfectly satisfied with the name of ‘Consul at Leith’ which is sufficient for him at Paris; & in which pretension he is occasionally confirmed by receiving in course the circulars which are Sent by government to its Consuls. I cannot forego this occasion of mentioning to you also Mr Alexander who pretends to be Consul at Rotterdam, he is now here on a visit; I have not seen him, but he informed one of my clerks that he had received two sets of Instructions from the department of State, that the commissions did not accompany them, & he presumed had been intercepted! but that he had been duly accredited by the Batavian government; the poor gentleman has been at times insane, & was for a short period confined at Rotterdam on that account: The system of blockades pursued by the English has made Rotterdam a place of considerable importance to our commerce, & has given it the consequence which Hamburgh had during the last War; it is besides the high road from Paris to London; an intelligent & steady officer there appears to be necessary.” Believes Monroe has written JM about Alexander. Suggests an interim appointment. “There is a Mr Dixon who has resided at Rotterdam for many years & is an extremely worthy & respectable man, whom I woud take the liberty of mentioning to you as a person in every way suitable to hold the office till an American can be sent out.” Believes that only American citizens should be named as consuls, “& in places where such respectable characters cannot be induced to reside, that the consul of the district shoud appoint an agent as occasion may require.” Fears he will fatigue JM by dealing with subjects unconnected with his duties, but “not knowing how far government is informed with respect to such particulars,” takes the risk of incurring reproach, believing JM will credit his motives.
Adds in a “Postscript—to No. 24”: “Respecting the Subject of the Slave trade, having reflected upon the means which may be employed consistent with our present regulations of putting an end to, or checking to a considerable degree that portion of it which is carried on from this country, & of which I have good reason to think a considerable part is founded upon English Capital; as early as June last I addressed a letter to Mr Monroe of which the inclosed is a copy. Mr Monroe tho agreeing with me … has not thought it Expedient under all circumstances to give my project his official sanction;… immediately previous to his departure however I obtained his verbal permission to do as I shoud see fit during his absence.” Is aware of the views which induce Monroe to decline acting, but as Monroe leaves him at liberty to use his own powers he intends “to take the first occasion which may offer of making an Experiment on it” unless JM directs otherwise. In a 26 Oct. postscript, adds: “I shall doubtless have to encounter the combined opposition & all the hostilities of a certain description of merc⟨han⟩ts here, & the ill disposed of our own citizens: these however are of no consequence, I hope only that you may not disapprove of the proceeding.” Adds in a 30 Oct. postscript: “Before I close this I am informed thro a private channel, that the Duke of Montrose having read Sir John Sinclairs Pamphlet, has called the attention of the privy council of which he is President to the subject of it; & that they are now deliberating upon their Colony trade with the U. States, relative to which they have directed the principal officers of their Customs to send them all the information which can be procured; we may soon Expect to hear the result of these Consultations.” Further adds: “2. Novr. I break open this to inform you that a letter just received from Mr Forbes of Oct: 26—says ‘The night before last the British Charge d Affaires was taken out of his bed at Grindel within our territory, by a party of soldiers presumed to be French, & carried with all his papers it is beleived to Harburgh & thence to France!! The French Minister disavo⟨ws⟩ any knowledge of the business or of the motives tha⟨t⟩ have led to it.’ The ministers name is Sir George Rumbold: This affair of course makes a great commotion here.”
